Case: 12-31176   Document: 00512336031    Page: 1   Date Filed: 08/08/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                August 8, 2013
                                No. 12-31176
                                                                Lyle W. Cayce
                                                                     Clerk
SEVEN ARTS FILMED ENTERTAINMENT LIMITED, an English
corporation,
                             Plaintiff - Appellant,
v.

JONESFILM, a Pennsylvania joint venture,
                                      Defendant - Appellee,

v.

LEEWAY PROPERTIES, INCORPORATED,
                              Garnishee - Appellant

***************

JONESFILM,
                                         Creditor - Appellee,
v.

PETER M. HOFFMAN; SEVEN ARTS FILMED ENTERTAINMENT
LIMITED,
                               Interested Parties - Appellants.


                Appeals from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:09–MC–4814
     Case: 12-31176       Document: 00512336031         Page: 2     Date Filed: 08/08/2013




                                       No. 12-31176

Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       For the second time in six months, Appellants ask us to review the
propriety of the district court’s findings regarding jurisdiction and contempt. See
Seven Arts Pictures, Inc. v. Jonesfilm, 512 F. App’x 419 (5th Cir. 2013)
(unpublished).1 Here, again, we find no reversible error in the district court’s
findings and therefore AFFIRM.
       By this time, the parties and the court are intimately familiar with the
relevant facts.     Nevertheless, we provide a brief summary of the events
preceding the order that gives rise to the instant appeal, which demonstrate
Appellants’ continuing disregard for the lawful mandates of the judiciary.
Indeed, as discussed below, the contempt order at issue here is the third such
order entered against Appellant Peter Hoffman and companies that he owns or
affiliates with (collectively, the “judgment debtors”).
       Since 2005, Jonesfilm has been involved in a series of arbitrations and
lawsuits with the judgment debtors, including Cinevisions and Appellant Seven
Arts Filmed Entertainment, Ltd. (“SAFE”). In 2007, the U.S. District Court for
the Central District of California confirmed an arbitration award and entered
judgment in favor of Jonesfilm and against the judgment debtors for almost
$300,000 plus attorneys’ fees, costs, and interest. After the California district



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
        In light of this decision, Appellants withdrew their arguments in this appeal
regarding the district court’s jurisdiction over Peter Hoffman and the district court’s order
denying a motion to transfer under 28 U.S.C. § 1404(a).

                                              2
      Case: 12-31176      Document: 00512336031          Page: 3     Date Filed: 08/08/2013




                                       No. 12-31176

court entered this judgment, Jonesfilm filed a motion for contempt against the
judgment debtors. The California district court granted Jonesfilm’s motion in
part, holding Hoffman, Cinevisions, and SAFE (among other entities) in
contempt for failing to comply with its judgment and awarding Jonesfilm
$14,300 in attorneys’ fees. The Ninth Circuit affirmed the California district
court’s order. Seven Arts Pictures PLC v. Jonesfilm, 311 F. App’x 962, 965 (9th
Cir. Feb. 12, 2009). According to Jonesfilm, neither Hoffman nor any other
judgment debtors have purged the California contempt order.
       Through discovery in the California proceeding, Jonesfilm learned that
Hoffman and other judgment debtors own or control several Louisiana limited-
liability companies. Thus, Jonesfilm registered the California judgment in the
U.S. District Court for the Eastern District of Louisiana. The district court
ordered Hoffman and the other judgment debtors to produce Schedule K-1s,
financial statements, and tax returns.2 It also garnished funds held on behalf
of the judgment debtors by Louisiana companies, including Appellant Leeway
Properties, Inc. (“Leeway”). On Jonesfilm’s motion, the district court later
determined that Hoffman, the other judgment debtors, and Leeway disobeyed
these orders; accordingly, in November 2011, it held them in contempt and

       2
          In the prior appeal, Hoffman and Seven Arts Pictures, Inc. (“SAP”) contended that
the district court should not have ordered them to disclose their tax returns in post-judgment
discovery. Seven Arts Pictures, Inc., 512 F. App’x at 424–25. In support of this argument, they
asserted that the tax returns were unavailable. Id. at 425. But, as we explained, this
argument is just one more example of the depth of the contemptuous conduct:
       If SAP’s tax returns were unavailable, the proper response was to inform the
       court of that fact, not to ignore the orders until a contempt motion was brought.
       Any of SAP and Hoffman’s justifications could have supported a motion to
       modify or vacate the charging orders, but none of them comes close to justifying
       the utter disregard for the district court.
Id.

                                              3
    Case: 12-31176     Document: 00512336031     Page: 4   Date Filed: 08/08/2013




                                  No. 12-31176

ordered them to deliver the garnished funds and pay Jonesfilm more than
$21,000 in attorneys’ fees. We affirmed the district court’s order. See Seven Arts
Pictures, Inc., 512 F. App’x at 422–28.
      Hoffman and Leeway did not ask the district court to stay the November
2011 contempt order pending their appeal, but they did not comply with it
either. So, in November 2012 the district court held them in contempt for
disobeying it. We referenced this development in our February 18 decision and
admonished Hoffman and Leeway that they “would be wise to fulfill their
obligations to the court without delay.” Id. at 428. Rather than heed our
guidance and comply with the district court’s first or second contempt orders,
Hoffman and Leeway brought this appeal challenging the November 2012
contempt order. SAFE also appeals, challenging the district court’s exercise of
personal jurisdiction over it.
      We review a district court’s contempt orders and the sanctions that it
imposed pursuant to those orders for an abuse of discretion. Whitcraft v. Brown,
570 F.3d 268, 271 (5th Cir. 2009) (citing United States v. City of Jackson, 359
F.3d 727, 731 (5th Cir. 2004)). We review the district court’s underlying findings
of fact for clear error and its conclusions of law de novo. Id. (citing City of
Jackson, 359 F.3d at 731). The district court’s determination that it has
personal jurisdiction over a defendant is a conclusion of law and, therefore, is
subject to de novo review. Quick Tech., Inc. v. Sage Grp. PLC, 313 F.3d 338, 343
(5th Cir. 2002) (citing Mink v. AAAA Dev. L.L.C., 190 F.3d 333, 335 (5th Cir.
1999)). Applying these standards here, we find no reversible error in the district
court’s November 2012 order.




                                          4
     Case: 12-31176       Document: 00512336031         Page: 5    Date Filed: 08/08/2013




                                      No. 12-31176

       The district court did not abuse its discretion. As the Supreme Court has
explained:
       [A]ll orders and judgments of courts must be complied with
       promptly. If a person to whom a court directs an order believes that
       order is incorrect the remedy is to appeal, but, absent a stay, he
       must comply promptly with the order pending appeal. Persons who
       make private determinations of the law and refuse to obey an order
       generally risk criminal contempt even if the order is ultimately
       ruled incorrect.
Maness v. Meyers, 419 U.S. 449, 458 (1975) (emphasis added); see also Hornbeck
Offshore Servs., L.L.C. v. Salazar, 713 F.3d 787, 792 (5th Cir. 2013) (recognizing
that federal courts’ inherent contempt power “promotes the due and orderly
administration of justice and safeguards the court’s authority” (internal
quotation marks and citation omitted)). Here, as we explained in our February
18 decision, Appellants did not seek to stay the district court’s November 2011
contempt order, nor did they comply with it. See Seven Arts Pictures, Inc., 512
F. App’x at 428. This disregard for the district court’s order was but one
installment in the continuing tale of Appellants’ contemptuous conduct. The
district court’s thirty-one page opinion comprehensively discussed these facts,
the governing legal principles, and the appropriateness of the sanctions that it
imposed. We see no reversible error in the district court’s well-reasoned analysis
or conclusions.3 See Hornbeck Offshore Servs., 713 F.3d at 792 (“[A] district


       3
         The district court’s November 2011 contempt order listed “Seven Arts Entertainment
Limited” as a judgment debtor; however, there is no such entity. As part of its November 2012
contempt order, the district court corrected this error to name “Seven Arts Entertainment,
Inc.” and “Seven Arts Filmed Entertainment Limited” as separate judgment debtors.
Appellants contend that the district court had no authority to make this revision because
Seven Arts Entertainment, Inc. is not a judgment debtor. We reject this argument. The
California district court’s judgment confirming the arbitration award in favor of Jonesfilm
explicitly states that it is binding on the judgment debtors’ successors. We agree with the

                                             5
     Case: 12-31176       Document: 00512336031           Page: 6    Date Filed: 08/08/2013




                                       No. 12-31176

court is entitled to a degree of flexibility in vindicating its authority against
actions that . . . violate the reasonably understood terms of [its] order[s].”).
       We further conclude that the district court correctly determined it has
jurisdiction over SAFE.4 As an initial matter, we observe that the district court
first determined that it had jurisdiction over SAFE in a September 2012 order
that denied SAFE’s motion to dismiss for lack of personal jurisdiction in a
separate but closely-related action. See Jonesfilm v. Hoffman, No. 11-1994, 2012
WL 4325461, at *5–8 (E.D. La. Sept. 20, 2012). SAFE did not file a notice of
appeal from that September order; to the contrary, it joined with Hoffman in
filing an Amended Answer and has continued to litigate that action. Moreover,
the district court’s September order explained in detail SAFE’s contacts with
Louisiana, the benefits associated with those contacts, and SAFE’s intertwined
and intimate relationship with Hoffman and other entities over which the
district court has jurisdiction. See id. at *5–8. For the reasons stated in the
district court’s September 2012 order and reiterated in its November 2012
contempt order, we agree that the district court may assert jurisdiction over
SAFE.
       For the foregoing reasons, we AFFIRM the district court’s order.



district court that Seven Arts Entertainment, Inc. is the successor of the named judgment
debtor Seven Arts Pictures PLC.
       4
          The district court also determined that it has jurisdiction over judgment debtor
Cinevisions because it is the alter ego of Hoffman. On appeal, Hoffman and SAFE contend
that this conclusion was error. We disagree. The district court’s alter ego analysis was sound.
Moreover, Cinevisions did not file a notice of appeal. That Hoffman challenges the district
court’s finding on Cinevisions’s behalf only serves to reinforce the district court’s conclusion
that Cinevisions is in fact Hoffman’s alter ego. See Order, Nos. CV–05–1292 & CV–06–2387
(C.D. Cal. Feb. 26, 2008) (recognizing that NTTS Productions Ltd. was an alter ego of Hoffman
and noting that NTTS transferred all of its assets to Cinevisions).

                                               6